Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Date: 15/04/2008 510 Burrard St, 3rd Floor Vancouver BC, V6C 3B9 www.computershare.com To: All Canadian Securities Regulatory Authorities Subject: EMGOLD MINING CORPORATION Dear Sirs: We advise of the following with respect to the upcoming Meeting of Security Holders for the subject Issuer: Meeting Type : Annual General Meeting Record Date for Notice of Meeting : 16/05/2008 Record Date for Voting (if applicable) : 16/05/2008 Meeting Date : 20/06/2008 Meeting Location (if available) : Vancouver, BC Voting Security Details: Description CUSIP Number ISIN COMMON CA2909281008 Sincerely, Computershare Trust Company of Canada / Computershare Investor Services Inc. Agent for EMGOLD MINING CORPORATION
